Citation Nr: 1817317	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  13-06 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1993 to May 1993 and from November 2002 to September 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has reframed the claim to more broadly reflect the benefit sought on appeal.  See Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).


FINDING OF FACT

The Veteran sustained a TBI is service, and has currently diagnosed residuals of that injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a TBI are met. 
38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for the residuals of a TBI he sustained in service as a result of an in-service motor vehicle accident.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be granted through the application of statutory presumptions for chronic conditions.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. 3.303(b), 3.307(a)(3), 3.309(a).  Other organic diseases of the nervous system, which includes migraine headaches, are classified as "chronic diseases" under 38 C.F.R § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) also applies.  38 C.F.R. § 3.307. 

Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and if manifested to a compensable degree within one year of the claimant's separation from service.  The application of those presumptions operates to satisfy the in-service incurrent or aggravation element and establish a nexus between service and a current disability, which must be found before entitlement to service connection can be granted.

Determinations as to service connection will be based on review of the entire record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  38 U.S.C. § 5107 (b); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she actually observed and is within the realm of his or her personal knowledge).

Here, the evidence of record confirms a current diagnosis.  Specifically, an October 2017 VA examiner diagnosed the Veteran with other diagnosed residuals attributable to a TBI, including migraine headaches and concussion.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, as is the case with headaches, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  The Veteran has reported experiencing headaches.  Thus, the first criterion for establishing service connection has been met.
      
In addressing the other criteria for establishing service connection, the Veteran's service treatment records (STRs) document that the Veteran reported injury after a motor vehicle accident in February 2003.  The Board also notes that the Veteran was granted service connection for posttraumatic stress disorder for which the claimed stressors included a motor vehicle accident in which the Veteran was a passenger.  See December 2008 Rating Decision.  Additionally, the evidence of record includes December 2007 private treatment records which document that the Veteran was treated for headaches by a private medical doctor during service.  

The remaining question, then, is whether the Veteran's current TBI residuals are related to the Veteran's in-service headaches/motor vehicle accident.  Post-service records in this regard include a December 2008 VA treatment note in which the clinician diagnosed the Veteran with a TBI and indicated that the injury originated from the February 2003 accident.  See December 2008 VA Birmingham Records.  The VA clinician further indicated that symptoms associated with the Veteran's TBI included moderate headaches.  Id.  Post-service records also include VA medical records which document that the Veteran has consistently reported suffering from headaches since service.

There is no probative evidence of record which contradicts the Veteran's contention as to the onset of his headaches and a VA clinician stated that symptoms related to the Veteran's TBI included headaches.  The Board therefore finds that the Veteran's contention as to the onset of TBI residuals in service, with continuous symptoms since that time, both competent and credible.

The Board notes that the evidence of record includes an October 2017 VA examiner opinion in which the examiner opined that the Veteran's claimed condition was less likely as not related to his military service.  The examiner reasoned that there were no treatment records in the immediate aftermath of the accident in September 2003 diagnosing the Veteran with TBI directly related to the motor vehicle accident.  The examiner further reasoned that there was no clear documentation within the STRs that provided a nexus between the motor vehicle accident in 2003 and the Veteran's subsequent TBI diagnosis.  However, the Board finds the October 2017 VA examiner opinion inadequate.  In rendering his opinion, the examiner did not address the Veteran's competent and credible report of headaches since service, or the post-service December 2008 VA treatment note in which the clinician diagnosed the Veteran with a TBI and indicated that the injury originated from the February 2003 accident.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's TBI residuals had their clinical onset in service.  Thus, resolving all reasonable doubt in his favor, the Board finds that service connection is warranted.         


ORDER

Service connection for the residuals of a TBI is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


